DETAILED ACTION
	This action is responsive to the following communication: the amendment filed 2/19/2021.  The changes and remarks disclosed therein have been considered.
	Claim(s) status: 17-20 are cancelled; 1-16 are pending.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rockford et al. (US 2006/0071256, hereinafter Rockford) in view of Yu et al. (US 2013/0001776, hereinafter Yu).


	

Regarding claim 1, Rockford discloses a method of forming a memory device, the method comprising the steps of: 
forming first metal lines (fig. 3d: 105/205) on an insulating substrate (fig. 3a: 102a/202a); 
forming polymeric resistance elements (fig. 3g-3i: 109/209, 108a/208a) on the first metal lines (fig. 3d: 105/205), wherein the polymeric resistance elements comprise an organic polymer (fig. 3i: 108a/208a) that is electrically conductive (para 0030); and 
forming second metal lines (fig. 3q’: 117) over the polymeric resistance elements (fig. 3g-3i: 109/209, 108a/208a), wherein a single one of the polymeric resistance elements present at each intersection of the first metal lines and the second metal lines forming a cross-point array (i.e. electrode layers and conductive polymer sublayers are respectively substantially perpendicular with respect to one another and formed to contain an array of cross point memory cells; para 0027, 0030).
Rockford does not expressly disclose an electrically conductive mask in direct contact with the polymeric resistance elements, forming second metal lines over the polymeric elements and in direct contact with the electrically conductive mask.
Yu discloses an electrically conductive mask (fig. 19: 68) in direct contact with the polymeric elements (fig. 19: 49), forming second metal lines (fig. 19: 50) over the polymeric elements (fig. 19: 49) and in direct contact with the electrically conductive mask (fig. 19: 68).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Rockford is modifiable as (para 0025 of Yu).

Regarding claim 10, Rockford discloses a memory device, comprising: 
an insulating substrate (fig. 3a: 102a/202a); 
first metal lines (fig. 3d: 105/205) disposed on the insulating substrate; 
polymeric resistance elements (fig. 3g-3i: 109/209, 108a/208a) disposed on the first metal lines (fig. 3d: 105/205), wherein the polymeric resistance elements comprise an organic polymer (fig. 3i: 108a/208a) that is electrically conductive (para 0030); and 
second metal lines (fig. 3q’: 117) disposed over the polymeric resistance elements (fig. 3g-3i: 109/209, 108a/208a), wherein a single one of the polymeric resistance elements is present at each intersection of the first metal lines and the second metal lines forming a cross-point array (i.e. electrode layers and conductive polymer sublayers are respectively substantially perpendicular with respect to one another and formed to contain an array of cross point memory cells; para 0027, 0030).
Rockford does not expressly disclose an electrically conductive mask in direct contact with the polymeric elements; second metal lines disposed over the polymeric elements and in direct contact with the electrically conductive mask.
Yu discloses an electrically conductive mask (fig. 19: 68) in direct contact with the polymeric elements (fig. 19: 49); second metal lines (fig. 19: 50)  disposed over the polymeric elements (fig. 19: 49) and in direct contact with the electrically conductive mask (fig. 19: 68).
(para 0025 of Yu).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-4, 11-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rockford et al. (US 2006/0071256, hereinafter Rockford) in view of Yu et al. (US 2013/0001776, hereinafter Yu), and further in view of Fujihana et al. (JP 2016-121280, hereinafter Fujihana).

Regarding claim 2, Rockford, as modified, does not expressly disclose the method, wherein the organic polymer comprises polyaniline.
Fujihana discloses an organic polymer comprises polyaniline (line 43).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Rockford is further modifiable as taught by Fujihana for the purpose of having a polymer with improved characteristics and decreased deterioration of physical properties (lines 79-96 of Fujihana), which is common and well known in the art to increase the overall lifetime of the device.

Regarding claim 3, Rockford, as modified, does not expressly disclose the method, wherein the organic polymer is doped with an acid.
Fujihana discloses an organic polymer is doped with an acid (lines 97-99, 131-132).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Rockford is further  modifiable as taught by Fujihana for the purpose of having a polymer with improved characteristics and decreased deterioration of physical properties (lines 79-96 of Fujihana), which is common and well known in the art to increase the overall lifetime of the device.

Regarding claim 4, Rockford, as modified, does not expressly disclose the method, wherein the acid comprises trifluoromethane sulfonylimide.
Fujihana discloses an acid comprises trifluoromethane sulfonylimide (line 383).
(lines 79-96 of Fujihana), which is common and well known in the art to increase the overall lifetime of the device.

Regarding claim 11, Rockford, as modified, does not expressly disclose the memory device, wherein the organic polymer comprises polyaniline doped with an acid.
Fujihana discloses an organic polymer is doped with an acid (lines 97-99, 131-132).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Rockford is further modifiable as taught by Fujihana for the purpose of having a polymer with improved characteristics and decreased deterioration of physical properties (lines 79-96 of Fujihana), which is common and well known in the art to increase the overall lifetime of the device.

Regarding claim 12, Rockford, as modified, does not expressly disclose the memory device, wherein the acid comprises trifluoromethane sulfonylimide.
Fujihana discloses an acid comprises trifluoromethane sulfonylimide (line 383).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Rockford is further modifiable as taught by Fujihana for the purpose of having a polymer with improved (lines 79-96 of Fujihana), which is common and well known in the art to increase the overall lifetime of the device.

Regarding claim 13, Rockford discloses the memory device, further comprising: a layer (fig. 3h: 109/209) of the organic polymer disposed on the insulating substrate over the first metal lines, wherein the layer of the organic polymer comprises: first regions (fig. 3h, 3j’: i.e. top and bottom regions of layer 109/209) which are electrically conductive (i.e. via metal lines) and correspond to the polymeric resistance elements, and second regions (fig. 3h, 3j’: i.e. side regions of layer 109/209).
Rockford, as modified, does not expressly second regions which are electrically insulating.
Yu discloses second regions (fig. 19: i.e. of polymer 49) which are electrically insulating (i.e. comprising polyimide; para 0016).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Rockford is modifiable as taught by Yu for the purpose of fabricating semiconductor layers of an integrated device while reducing adverse effect during the fabrication process (para 0025 of Yu).

Regarding claim 14, Rockford, as modified, does not expressly discloses the memory device, further comprising: the electrically conductive mask on the layer of the organic polymer that covers the first regions.
(fig. 19: 68) on a layer of the organic polymer (fig. 19: 49) that covers first regions (fig. 19: i.e. of polymer 49).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Rockford is modifiable as taught by Yu for the purpose of fabricating semiconductor layers of an integrated device while reducing adverse effect during the fabrication process (para 0025 of Yu).

	Regarding claim 16, Rockford, as modified, does not expressly discloses the memory device, wherein the second metal lines are disposed over the electrically conductive mask and in direct contact with the second regions which are electrically insulating.
	Yu discloses the second metal lines (fig. 19: 50) are disposed over the electrically conductive mask (fig. 19: 68) and in direct contact with the second regions (fig. 19: i.e. of the polymer 49) which are electrically insulating (i.e. comprising polyimide; para 0016).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Rockford is modifiable as taught by Yu for the purpose of fabricating semiconductor layers of an integrated device while reducing adverse effect during the fabrication process (para 0025 of Yu).

Claim(s) 5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rockford et al. (US 2006/0071256, hereinafter Rockford) in view of Yu et al. (US 2013/0001776, hereinafter Yu), and further in view of Mengel et al. (US 2010/0200978, hereinafter Mengel).

	Regarding claim 5, Rockford discloses the method, further comprising the steps of: depositing the organic polymer onto the insulating substrate over the first metal lines (fig. 3-3i); first regions (fig. 3h, 3j’: i.e. top and bottom regions of layer 109/209) of the organic polymer corresponding to the polymeric resistance elements; the first regions of the organic polymer which are electrically conductive (i.e. via metal lines) and correspond to the polymeric resistance elements; second regions (fig. 3h, 3j’: i.e. side regions of layer 109/209) of the organic polymer.
	Rockford, as modified, does not expressly disclose forming the electrically conductive mask on the organic polymer that covers first regions of the organic polymer, while exposing second regions of the organic polymer; and de-doping the second regions of the organic polymer to make the second regions of the organic polymer electrically insulating such that, following the de-doping, two distinct regions exist in a same layer of the organic polymer: the first regions of the organic polymer which are electrically conductive and correspond to the polymeric resistance elements, and the second regions of the organic polymer which are electrically insulating.
	Mengel discloses forming an electrically conductive mask (fig. 6A: 82) on an organic polymer (fig. 6A: 40; para 0024-0025) that covers first regions (fig. 6A: i.e. regions directly below mask 82) of the organic polymer, while exposing second regions of the organic polymer (fig. 6A: i.e. regions not directly below mask 82); 
	and de-doping (fig. 6A: i.e. via deactivating by conversion process 60; para 0037) the second regions of the organic polymer to make the second regions of the organic polymer (fig. 6B: 40) of the organic polymer which are electrically conductive (para 0044), and the second regions (fig. 6B: 70) of the organic polymer which are electrically insulating (para 0044).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Rockford is further modifiable as taught by Mengel for the purpose of providing a convertible polymer layer that is capable of being electrically conductive and insulating (para 0017 of Mengel), to facilitate fabrication processes which may reduce the overall cost of manufacturing (para 0001-0003 of Mengel).

	Regarding claim 7, Rockford does not expressly discloses the method, further comprising the step of: forming the second metal lines over the electrically conductive mask and in direct contact with the second regions of the organic polymer which are electrically insulating.
	Yu discloses forming the second metal lines (fig. 19: 50) over the electrically conductive mask (fig. 19: 68) and in direct contact with the second regions of the organic polymer (fig. 19: 49) which are electrically insulating (i.e. comprising polyimide; para 0016).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Rockford is modifiable as taught by Yu for the purpose of fabricating semiconductor layers of an integrated device while reducing adverse effect during the fabrication process (para 0025 of Yu).

	Regarding claim 8, Rockford, as modified, does not expressly disclose the method, wherein the de-doping step comprises the step of: contacting the organic polymer with a de-doping agent.
	Mengel discloses the de-doping step comprises the step of: contacting the organic polymer with a de-doping agent (para 0037).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Rockford is further modifiable as taught by Mengel for the purpose of providing a convertible polymer layer that is capable of being electrically conductive and insulating (para 0017 of Mengel), to facilitate fabrication processes which may reduce the overall cost of manufacturing (para 0001-0003 of Mengel).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rockford et al. (US 2006/0071256, hereinafter Rockford) in view of Yu et al. (US 2013/0001776, hereinafter Yu), in view of Mengel et al. (US 2010/0200978, hereinafter Mengel) as applied to claim 5, and further in view of Chang et al. (US 2017/0271150, hereinafter Chang).

	Regarding claim 6, Rockford, as modified, does not expressly discloses the method, wherein the electrically conductive mask comprises a metal selected from the group consisting 
	Chang discloses the electrically conductive mask comprises a metal selected from the group consisting of: copper (Cu), gold (Au), nickel (Ni), platinum (Pt), palladium (Pd), cobalt (Co) and combinations thereof (para 0039).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Rockford is further modifiable as taught by Chang for the purpose of forming a semiconductor pattern, such as a mask, to facilitate fabrication processes which may reduce the overall cost of manufacturing (para 0018 of Chang).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rockford et al. (US 2006/0071256, hereinafter Rockford) in view of Yu et al. (US 2013/0001776, hereinafter Yu), in view of Mengel et al. (US 2010/0200978, hereinafter Mengel) as applied to claim 8, and further in view of Mustonen (US 2009/0155571).

	Regarding claim 9, Rockford, as modified, does not expressly discloses the method, wherein the de-doping agent comprises sodium carbonate (Na2CO3).
	Mustonen discloses a de-doping agent comprises sodium carbonate (Na2CO3) (para 0098).
(para 0098, 0104-0115 of Mustonen).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rockford et al. (US 2006/0071256, hereinafter Rockford) in view of Yu et al. (US 2013/0001776, hereinafter Yu), in view of Fujihana et al. (JP 2016-121280, hereinafter Fujihana) as applied to claim 14, and further in view of Chang et al. (US 2017/0271150, hereinafter Chang).

Regarding claim 15, Rockford, as modified, does not expressly disclose the method, wherein the electrically conductive mask comprises a metal selected from the group consisting of: Cu, Au, Ni, Pt, Pd, Co and combinations thereof. 
Chang discloses the electrically conductive mask comprises a metal selected from the group consisting of: copper (Cu), gold (Au), nickel (Ni), platinum (Pt), palladium (Pd), cobalt (Co) and combinations thereof (para 0039).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Rockford is further modifiable as taught by Chang for the purpose of forming a semiconductor pattern, such as a (para 0018 of Chang).
	
Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-272-2267           
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                           /UYEN SMET/
                                                                                 	Primary Examiner, Art Unit 2824______